DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10922958 Although the claims at issue are not identical, they are not patentably distinct from each other because independent the limitations of claims 1, 7 and 14 of the current application are included in claims 1-14 of the U.S. Patent No. 10922958 with obvious wording variations.

Claim 1 of the current application 
Claim 1 of U.S. Patent No. 10922958 
1. (Currently Amended) A switching device, comprising:
a plurality of audio/video (AV) ports; and
a switch circuit the plurality of AV ports, the switching device configured to:
detect a first wireless control signal that has been sent from a first remote control device to a first source device  that is different than the switching device, the first wireless control signal being configured to be received by and control the first source device; and
responsive to detecting the first wireless control signal from the first remote control device:
determine [[a first identifier that identifies the first source device to which the first wireless control signal was sent based on information obtained from the first wireless control signal;
use the determined first identifier to identify a first AV port from among the plurality of AV ports to which the identified first source device is connected and to identify a second AV port from among the plurality of AV ports to which a first sink device is connected; and
automatically connect the identified first AV port to the identified second AV port so that content can be provided from the identified first source device to the first sink 

1. A switching device, comprising: a plurality of audio/video (AV) ports;

 and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports; 

wherein the switching device is configured to: detect that a wireless control signal has been sent from a remote control device to a source device of the plurality of source devices; 

determine an identifier that identifies the source device to which the wireless control signal was sent;

 identify a first AV port from among the plurality of AV ports to which the source device corresponding to the determined identifier is connected using a data structure that comprises a device-to-port mapping that identifies the first AV port to which the source device corresponding to the determined identifier is connected; and 

automatically connect the first AV port identified by use of the data structure to the AV port to which the sink device is connected so that content can be provided from the source device corresponding to the determined identifier to the sink device.


As compared and disclosed above, the limitations of claim 6 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 10922958 with obvious wording or phrasing difference.
Independent claims 7 and 14 can similarly be compared and interpreted to claim 7 of U.S. Patent No. US 10922958.
The limitations of dependent claims 2-6, 8-13,15 and 16 can be read on or interpreted as stated in the limitations claims 1-14 of U.S. Patent No. US 10922958 with obvious wording or phrasing difference.
Therefore, the current claims 2-6, 8-13,15 and 16 obviously encompass the claimed invention of claims 1-14 of U.S. Patent No. US 10531264 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 1-14 of U.S. Patent No. US 10531264, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422